Broyles, C. J.
1. The defendant was tried on an indictment charging him with an assault with intent to rob. The judge charged the jury the law of that offense as set out in section 99 of the Penal Code of 1910, and did not err in failing to charge the law of robbery as set out in section 148 of the Penal Code of 1910, or in failing to instruct the jury that “the intent to steal is an essential element of the offense of robbery,” there being no written request for such instructions.
2. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luhe and Hooper, JJ., concur.